DETAILED ACTION
Claims 1-30 are pending.
Claims 3, 5, 14, 16, 25 and 29 are objected to.
Claims 1-2, 4, 6-13, 15, 17-24, 26-28 and 30 are rejected.
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1, 4, 6, 8-10, 12, 15, 17, 19-21, 23, 26, 27, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomeba et al., US Pub. 2020/0245356 (hereinafter Tomeba).

With respect to claim 1, Tomeba teaches a method (fig. 4) for wireless communication at a wireless device (fig. 4, base station 3A), comprising:
identifying a second coverage area (fig. 4, coverage area defined by beamforming 3-2A is the second coverage area) for a transmit beam (fig. 4, beam 3-2A) used for performing wireless transmissions associated with a channel access procedure ([0145], “The carrier sense unit 106 determines whether the carrier sense is successful (step 2). In a case that carrier sense is unsuccessful (NO in step 2), the process returns to step 1, and the carrier sense unit 106 performs carrier sense using another beam width or beam direction. In a case that carrier sense is successful (YES in step 2), the transmitter 103 performs transmission through beamforming within the acquisition beam width”, the second coverage area is defined by beamforming within the range of the acquisition beam width; [0139], “In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width…….. Beamforming with a certain beam width may be defined (specified)……”; [0146]-[0147]), the second coverage area based at least in part on a set of transmit power parameters of the transmit beam ([0146], “Thus, the maximum value of the beam gain used for transmission is shared among (specified for) the base station apparatuses. This can avoid generation of significantly strong interference signals. Instead of the maximum value of the beam gain shared (specified) among the base station apparatuses, the maximum value of the sum of the beam gain and the transmit power may be shared (specified). This favorably increases the beam gain but correspondingly reduces the transmit power, allowing avoidance of Note that the sum of the beam gain and the transmit power may be the EIRP described above”,   the different beam widths, which define or cover different coverage areas of the transmit beam, are based at least in part on a set of transmit power parameters of the transmit beam -in other words, such beam widths must be e.g. adjusted/configured/generated by e.g. adjusting/configuring/generating one or more transmit power parameters, which adjust/configure/generate different beam widths of different deepness and/or wideness, as conventionally; [0144]).
determining whether a degree of overlap between the second coverage area and a first coverage area (fig. 4, coverage area defined by carrier sense range 3-1A observed by base station 3A is the first coverage area) for a sensing beam (fig. 4, receive beam with beam width and beam direction associated with first coverage area 3-1A) associated with the channel access procedure is within a threshold ([0140], “The base station apparatus can transmit data signals, or the like, at a smaller beam width, provided that the beam width is equal to or smaller than the acquisition beam width. In other words, the base station apparatus is prevented from performing transmission by beamforming with the main beam directed to the outside of the acquisition beam width.  Accordingly, beamforming allowed within the acquisition beam width may be defined (specified). The definition (specification) is, for example, that the following value satisfies a criterion: a difference (ratio) between the maximum beam gain outside the acquisition beam width and the maximum beam gain of side lobes outside the acquisition beam width or the maximum beam gain within the acquisition beam width; [0139], “…….In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width………….Beamforming with a certain beam width may be defined (specified)……..”); and



With respect to claim 12, Tomeba teaches an apparatus (fig. 4, base station 3A; fig. 2, base station) for wireless communication at a wireless device (fig. 4, base station 3A), comprising:
a processor (fig. 2, ([0190]-[0192])
memory ([0190]-[0192]) coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a second coverage area (fig. 4, coverage area defined by beamforming 3-2A is the second coverage area) for a transmit beam (fig. 4, beam 3-2A) used for performing wireless transmissions associated with a channel access procedure ([0145], “The carrier sense unit 106 determines whether the carrier sense is successful (step 2). In a case that carrier sense is unsuccessful (NO in step 2), the process returns to step 1, and the carrier sense unit 106 performs carrier sense using another beam width or beam direction. In a case that carrier sense is successful (YES in step 2), the transmitter 103 performs transmission through beamforming within the acquisition beam width”, the second coverage area is defined by beamforming within the range of the acquisition beam width; [0139], “In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width…….. Beamforming with a certain beam width may be defined (specified)……”; [0146]-[0147]), the second coverage area based at least in part on a set of transmit power parameters of the transmit beam ([0146], “Thus, the maximum value of the beam gain used for transmission is shared among (specified for) the base station Instead of the maximum value of the beam gain shared (specified) among the base station apparatuses, the maximum value of the sum of the beam gain and the transmit power may be shared (specified). This favorably increases the beam gain but correspondingly reduces the transmit power, allowing avoidance of generation of significantly strong interference signals. Note that the sum of the beam gain and the transmit power may be the EIRP described above”,   the different beam widths, which define or cover different coverage areas of the transmit beam, are based at least in part on a set of transmit power parameters of the transmit beam -in other words, such beam widths must be e.g. adjusted/configured/generated by e.g. adjusting/configuring/generating one or more transmit power parameters, which adjust/configure/generate different beam widths of different deepness and/or wideness, as conventionally; [0144]).
determine whether a degree of overlap between the second coverage area and a first coverage area (fig. 4, coverage area defined by carrier sense range 3-1A observed by base station 3A is the first coverage area) for a sensing beam (fig. 4, receive beam with beam width and beam direction associated with first coverage area 3-1A) associated with the channel access procedure is within a threshold ([0140], “The base station apparatus can transmit data signals, or the like, at a smaller beam width, provided that the beam width is equal to or smaller than the acquisition beam width. In other words, the base station apparatus is prevented from performing transmission by beamforming with the main beam directed to the outside of the acquisition beam width.  Accordingly, beamforming allowed within the acquisition beam width may be defined (specified). The definition (specification) is, for example, that the following value satisfies a criterion: a difference (ratio) between the maximum beam gain outside the acquisition beam width and the maximum beam gain of side lobes outside the acquisition beam width or the maximum beam gain within the acquisition beam width; [0139], “…….In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width………….Beamforming with a certain beam width may be defined (specified)……..”); and
performing the channel access procedure based at least in part on the determining (fig. 5, step 3; [0145], “In a case that carrier sense is successful (YES in step 2), the transmitter 103 performs transmission through beamforming within the acquisition beam width”).


With respect to claim 23, Tomeba teaches an apparatus  (fig. 4, base station 3A; fig. 2, base station) for wireless communication at a wireless device (fig. 4, base station 3A), comprising:
means ([0190]-[0192], CPU; See also Fig. 2) for identify a second coverage area (fig. 4, coverage area defined by beamforming 3-2A is the second coverage area) for a transmit beam (fig. 4, beam 3-2A) used for performing wireless transmissions associated with a channel access procedure ([0145], “The carrier sense unit 106 determines whether the carrier sense is successful (step 2). In a case that carrier sense is unsuccessful (NO in step 2), the process returns to step 1, and the carrier sense unit 106 performs carrier sense using another beam width or beam direction. In a case that carrier sense is successful (YES in step 2), the transmitter 103 performs transmission through beamforming within the acquisition beam width”, the second coverage area is defined by beamforming within the range of the acquisition beam width; [0139], “In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width…….. Beamforming with a certain beam width may be defined (specified)……”; [0146]-[0147]), the second coverage area based at least in part on a set of transmit power parameters of the transmit beam ([0146], “Thus, the maximum value of the beam gain used for transmission is shared among (specified for) the base station apparatuses. This can avoid generation of significantly strong interference signals. Instead of the maximum value of the beam gain shared (specified) among the base station apparatuses, the maximum value of the sum of the beam gain and the transmit power may be shared (specified). This favorably increases the beam gain but correspondingly reduces the transmit power, allowing avoidance of generation of significantly strong interference signals. Note that the sum of the beam gain and the transmit power may be the EIRP described above”,   the different beam widths, which define or cover different coverage areas of the transmit beam, are based at least in part on a set of transmit power parameters of the transmit beam -in other words, such beam widths must be e.g. adjusted/configured/generated by e.g. adjusting/configuring/generating one or more transmit power parameters, which adjust/configure/generate different beam widths of different deepness and/or wideness, as conventionally; [0144]).
means ([0190]-[0192], CPU; See also Fig. 2) for determining whether a degree of overlap between the second coverage area and a first coverage area (fig. 4, coverage area defined by carrier sense range 3-1A observed by base station 3A is the first coverage area) for a sensing beam (fig. 4, receive beam with beam width and beam direction associated with first coverage area 3-1A) associated with the channel access procedure is within a threshold ([0140], “The base station apparatus can transmit data signals, or the like, at a smaller beam width, provided that the beam width is equal to or smaller than the acquisition beam width. In other words, the base station apparatus is prevented from performing transmission by beamforming with the main beam directed to the outside of the acquisition beam width.  Accordingly, beamforming allowed within the acquisition beam width may be defined (specified). The definition (specification) is, for example, that the following value satisfies a criterion: a difference (ratio) between the maximum beam gain outside the acquisition beam width and the maximum beam gain of side lobes outside the acquisition beam width or the maximum beam gain within the acquisition beam width; [0139], “…….In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width………….Beamforming with a certain beam width may be defined (specified)……..”); and
means ([0190]-[0192], CPU; See also Fig. 2) for performing the channel access procedure based at least in part on the determining (fig. 5, step 3; [0145], “In a case that carrier sense is successful (YES in step 2), the transmitter 103 performs transmission through beamforming within the acquisition beam width”).


With respect to claim 27, Tomeba teaches a  non-transitory computer-readable medium ([0190]-[0192]) storing code for wireless communication at a wireless device (fig. 4, base station 3A), the code comprising instructions executable by a processor ([0190]-[0192]) to:
identify a second coverage area (fig. 4, coverage area defined by beamforming 3-2A is the second coverage area) for a transmit beam (fig. 4, beam 3-2A) used for performing wireless transmissions associated with a channel access procedure ([0145], “The carrier sense unit 106 determines whether the carrier sense is successful (step 2). In a case that carrier sense is unsuccessful (NO in step 2), the process returns to step 1, and the carrier sense unit 106 performs carrier sense using another beam width or beam direction. In a case that carrier sense is successful (YES in step 2), the transmitter 103 performs transmission through beamforming within the acquisition beam width”, the second coverage area is defined by beamforming within the range of the acquisition beam width; [0139], “In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width…….. Beamforming with a certain beam width may be defined (specified)……”; [0146]-[0147]), the second coverage area based at least in part on a set of transmit power parameters of the transmit beam ([0146], “Thus, the maximum value of the beam gain used for transmission is shared among (specified for) the base station Instead of the maximum value of the beam gain shared (specified) among the base station apparatuses, the maximum value of the sum of the beam gain and the transmit power may be shared (specified). This favorably increases the beam gain but correspondingly reduces the transmit power, allowing avoidance of generation of significantly strong interference signals. Note that the sum of the beam gain and the transmit power may be the EIRP described above”,   the different beam widths, which define or cover different coverage areas of the transmit beam, are based at least in part on a set of transmit power parameters of the transmit beam -in other words, such beam widths must be e.g. adjusted/configured/generated by e.g. adjusting/configuring/generating one or more transmit power parameters, which adjust/configure/generate different beam widths of different deepness and/or wideness, as conventionally; [0144]).
determine whether a degree of overlap between the second coverage area and a first coverage area (fig. 4, coverage area defined by carrier sense range 3-1A observed by base station 3A is the first coverage area) for a sensing beam (fig. 4, receive beam with beam width and beam direction associated with first coverage area 3-1A) associated with the channel access procedure is within a threshold ([0140], “The base station apparatus can transmit data signals, or the like, at a smaller beam width, provided that the beam width is equal to or smaller than the acquisition beam width. In other words, the base station apparatus is prevented from performing transmission by beamforming with the main beam directed to the outside of the acquisition beam width.  Accordingly, beamforming allowed within the acquisition beam width may be defined (specified). The definition (specification) is, for example, that the following value satisfies a criterion: a difference (ratio) between the maximum beam gain outside the acquisition beam width and the maximum beam gain of side lobes outside the acquisition beam width or the maximum beam gain within the acquisition beam width; [0139], “…….In a case that carrier sense is successful with a signal observed (received) at a certain beam width, a transmission period can be acquired only within the range of the beam width………….Beamforming with a certain beam width may be defined (specified)……..”); and
perform the channel access procedure based at least in part on the determining (fig. 5, step 3; [0145], “In a case that carrier sense is successful (YES in step 2), the transmitter 103 performs transmission through beamforming within the acquisition beam width”).


With respect to claims 4, 15, 26 and 30, Tomeba teaches further comprising: identifying the first coverage area for the sensing beam based at least in part on an energy detection threshold associated with the channel access procedure ([0144], “The base station apparatus can use, during carrier sense, the energy detection threshold value to determine whether other communication apparatuses are communicating or not. The base station apparatus can configure the energy detection threshold value to be smaller than or equal to the maximum energy detection threshold value. Beamforming can obtain beam gain, and thus, given beamforming, the beam gain can be taken into account for the energy detection threshold value”; [0141]).


With respect to claims 6 and 17, Tomeba teaches wherein determining whether the degree of
overlap is within the threshold comprises: calculating, for each transmission angle within a set of transmission angles of the transmit beam, a difference in gain between the transmit beam and the sensing beam; and identifying a subset of transmission angles for the transmit beam in which the
difference in gain is within the threshold ([0140], “…..Accordingly, beamforming allowed within the acquisition beam width may be defined (specified). The definition (specification) is, for example, that the following value satisfies a criterion: a difference (ratio) between the maximum beam gain 


With respect to claims 8 and 19, Tomeba teaches wherein the set of transmit power parameters comprises a transmission power of the transmit beam, an effective isotropic radiated power (EIRP) of the transmit beam, or a combination thereof ([0144], “….The offset value X dB resulting from beamforming may also be calculated, based on Equivalent isotopically radiated power (EIRP) including the transmit power of the base station apparatus 1A. Whether the base station apparatus 1A configures the offset value X dB resulting from beamforming, based on the antenna gain or EIRP may be determined by the frequency band (frequency bandwidth, carrier frequency) in which the base station apparatus 1A communicates…..”; [0146], “…..The beam gain is increased in a case that transmission is performed at a much narrower beam width within the acquisition beam width……Note that the sum of the beam gain and the transmit power may be the EIRP described above”).


With respect to claims 9 and 20, Tomeba teaches wherein the wireless device is a user equipment (UE), a base station, or a relay node ([0144], “base station apparatus”; [0145], “base station apparatus”).


With respect to claims 10 and 21, Tomeba teaches further comprising: the transmit beam comprises a signal synchronization block (SSB), a control channel, a data channel, a reference signal, a beam of a beam sweeping procedure, or any combination thereof ([0150], “In a case that beamforming is performed on each terminal apparatus within the acquisition beam width, a preferable beam direction can be searched for by beam sweeping. For example, the synchronization signal or CSI-RS is used for the beam sweeping. The synchronization signal is transmitted in units of synchronization signal blocks (SS blocks)…”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 11, 13, 18, 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Cariou et al., US Pub. 2017/0118774 (hereinafter Cariou).

With respect to claims 2, 13, 24 and 28, Tomeba is silent on “wherein determining whether the degree of overlap is within the threshold comprises: determining, for all available transmission angles of the transmit beam, that the first coverage area overlaps all of the second coverage area within the threshold”.

 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tomeba system to include the feature “wherein determining whether the degree of overlap is within the threshold comprises: determining, for all available transmission angles of the transmit beam, that the first coverage area overlaps all of the second coverage area within the threshold”, as disclosed by Cariou because it provides a source device more degrees of operational freedom in the performing channel access procedure, and in using channel access procedure for communicating with neighboring devices (See Cariou: [0015]).




With respect to claims 7 and 18, Tomeba is silent on “wherein the sensing beam comprises a directional sensing beam”.
However, Cariou teaches wherein the sensing beam comprises a directional sensing beam (figs. 3A & 3B; [0027], “…..In one aspect, FIG. 3 represents a diagram 300 showing that for a MIMO or MU MIMO case, a bi-directional CCA can be performed by a source device 305 using two antennas (not shown) that are beamformed in different directions, e.g., a first directional CCA 310 (FIG. 3A) on an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tomeba system to include the feature “wherein the sensing beam comprises a directional sensing beam”, as disclosed by Cariou because it provides a source device more degrees of operational freedom in the performing channel access procedure, and in using channel access procedure for communicating with neighboring devices (See Cariou: [0015]).



With respect to claims 11 and 22, Tomeba is silent on “wherein the sensing beam comprises a directional sensing beam”.
However, Cariou teaches wherein the sensing beam comprises a directional sensing beam (figs. 3A & 3B; [0026], “In another aspect, FIG. 2 further utilizes directional antennas (not shown) to perform directional CCA 220 on an angular range that may have a higher antenna gain than quasi-omnidirectional antennas used to perform quasi-omnidirectional CCA 225 on a larger angular range”;               [0027], “…..In one aspect, FIG. 3 represents a diagram 300 showing that for a MIMO or MU MIMO case, a bi-directional CCA can be performed by a source device 305 using two antennas (not shown) that are beamformed in different directions, e.g., a first directional CCA 310 (FIG. 3A) on an angular range 312 and a second directional CCA 315 (FIG. 3B) on an angular range 317….”; [0004]; [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tomeba system to include the feature “wherein the sensing beam comprises a directional sensing beam”, as disclosed by Cariou because it provides a source device more degrees of operational freedom in the performing channel access .




Allowable Subject Matter
Claims 3, 5, 14, 16, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The examiner has maintained the grounds of rejection in the previous office action. Accordingly, this action is made Final. The following counter arguments are hereby included to address the applicant’s arguments.

The applicant argues:
  However, Tomeba’s discussion of beamforming within a beam width is not the same as
and does not disclose the features of independent claim 1. For example, Tomeba fails to describe
“determining... a degree of overlap between the second coverage area and a first coverage area,”
as recited in independent claim 1.  Tomeba states that the base station “can transmit data signals,
or the like, at a smaller beam width, provided that the beam width is equal to or smaller than the
acquisition beam width.” /d. P [0140]. This acquisition beam width is defined as “a beam width at which carrier sense is successful.” /d. P [0139]. For example, “beamforming allowed within
the acquisition beam width may be defined” by “a difference (ratio) between the maximum beam
gain outside the acquisition beam width and the maximum beam gain of side lobes outside the
acquisition beam width or the maximum beam gain within the acquisition beam width.” /d. P
[0140]. But using a beam width smaller than a maximum beam width (e.g., the acquisition beam
width) is not the same as determining a degree of overlap of two coverage areas. Put another
way, nowhere does Tomeba describe comparing the width of an identified transmit beam (1.e., a
“second coverage area”) and the acquisition beam width (1.e., a “first coverage area’), because in
Tomeba, the base station may use any transmit beam, as long as the transmit beam is within the
defined width. Additionally, nowhere does Tomeba discuss identifying any overlap between a
transmit beam and an acquisition beam.



Examiner’s Response:
The examiner respectfully disagrees with the applicant’s arguments.  The applicant argues that “nowhere does Tomeba describe comparing the width of an identified transmit beam (1.e., a “second coverage area”) and the acquisition beam width (1.e., a “first coverage area’), because in
Tomeba, the base station may use any transmit beam, as long as the transmit beam is within the
defined width”.  Regarding the claim limitation “determining whether a degree of overlap between the second coverage area and a first coverage area for a sensing beam associated with the channel access procedure is within a threshold”, there is a determining step, and although this could possibly involve a comparing step, there is no feature within the claim to determine a degree of overlap between the second overage area and the first coverage area by comparing the coverage area of the transmit beam and the sensing beam.  How is “the degree” of overlap determined/measured between the coverage areas of the two beams?  Is it based on, for example, a measure of  interference? The applicant is encouraged to provide additional details regarding the comparing step if it is indeed a part of the determining step. 
 There must be some criteria for determining a degree of overlap between the two beams. Based on the broadest reasonable interpretation of the claims in light of the specification, without reading the specification into the claims, the examiner interprets, owning to the lack of details in determining an overlap between the transmit and sensing beams,  that an overlap between the beams may also be indirectly determined or inferred.  Referring to Tomeba, yes, it is true that the base station may use any transmit beam, as long as the transmit beam is within the defined width. However, Tomeba also states in para [00139], “Beamforming with a certain beam width may be defined (specified). For example, the definition is that the following value satisfies a criterion: a difference (ratio) between the maximum beam gain outside the beam width and the maximum beam gain of side lobes outside the beam width or the maximum beam gain within the beam width. Furthermore, the definition 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        2/24/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477